Citation Nr: 0810731	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  01-03 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to July 
1979.

By a decision entered in December 2000, the RO denied the 
veteran's application to reopen a previously denied claim for 
service connection for a "nervous condition."  The veteran 
appealed to the Board of Veterans' Appeals (Board).

In November 2002, the Board found that new and material 
evidence had been received to reopen the veteran's claim.  
The Board ordered internal development of the claim, and 
additional evidence was obtained.  In May 2003, however, the 
United States Court of Appeals for the Federal Circuit 
invalidated the regulation that had permitted the Board to 
obtain and review new evidence without obtaining a waiver 
from the appellant.  Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Accordingly, in August 2003, the Board remanded the claim to 
the RO.  The RO took further action on the claim, and the 
case was returned to the Board in March 2005.

In June 2005, the Board denied the veteran's claim on the 
merits.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  By a memorandum 
decision dated in June 2007, the Court vacated the Board's 
June 2005 decision and remanded the matter for 
readjudication. 

For the reasons set forth below, this appeal is being 
REMANDED for additional development.  VA will notify the 
veteran if further action is required on his part.


REMAND

The Court remanded this case on two grounds: (1) because the 
Board failed to provide an adequate explanation as to why it 
found the veteran's testimony regarding medical treatment not 
credible; and (2) because the Board did not discuss 
adequately the continuity of symptomatology provisions of 
38 C.F.R. § 3.303(b).

Upon review of the record, the Board finds that additional 
development is necessary before this case can be finally 
adjudicated.  The veteran has not received full and complete 
notice of the evidence and information necessary to 
substantiate his claim, as set out in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  In a statement dated in March 2008, 
the veteran's representative indicated that the veteran 
continued to receive treatment for psychiatric difficulties 
at the Madison Center in South Bend, Indiana.  Presently, the 
most recent reports of treatment from that facility are dated 
in 2002.  The claims file does not contain the records 
underlying the veteran's award of disability benefits from 
the Social Security Administration (SSA), see, e.g., 
Quartuccio v. Principi, 16 Vet. App. 183, 187-188 (2002) 
(absent review, the possibility that SSA records could 
contain relevant evidence cannot be foreclosed), and, in 
light of the veteran's report that he had disciplinary 
problems in service, the Board finds that it would be useful 
to obtain his service personnel records as well.  Thereafter, 
the veteran can be reexamined for purposes of obtaining an 
opinion as to the likely etiology of his disorder(s), based 
on a review of the expanded record.

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Send a new VCAA notice letter to the 
veteran and his representative relative to 
the claim here in question.  Among other 
things, the letter should contain notice of 
the manner in which disability ratings and 
effective dates are assigned for awards of 
disability benefits, as required by Dingess.  
The veteran and his representative should be 
given a reasonable opportunity to respond to 
the notice, and any additional information or 
evidence received should be associated with 
the claims file.

2.  Ask the veteran to identify, and provide 
appropriate releases for, any private care 
providers who may possess new or additional 
evidence pertinent to the claim on appeal, 
including any new or additional evidence 
generated by his care providers at the 
Madison Center in South Bend, Indiana since 
2002.  If the veteran provides adequate 
identifying information, and the necessary 
release(s), assist him in obtaining the 
records identified, following the procedures 
set forth in 38 C.F.R. § 3.159.  The evidence 
obtained, if any, should be associated with 
the claims file.

3.  Make efforts to obtain copies of records 
of any relevant VA treatment the veteran has 
received since the time that records of such 
treatment were last procured in July 2004.  
Efforts to obtain the records should be 
documented, and should be discontinued only 
if it is concluded that the records do not 
exist or that further efforts to obtain them 
would be futile.  38 C.F.R. § 3.159(c)(2).  
The evidence obtained, if any, should be 
associated with the claims file.

4.  Ask the service department to provide a 
complete copy of the veteran's service 
personnel record.  The National Personnel 
Records Center should be contacted as one 
possible source of the requested evidence.  
Efforts to obtain the evidence should be 
fully documented in the claims file, and 
should be discontinued only if it is 
concluded that the evidence sought does not 
exist or that further efforts to obtain the 
evidence would be futile.  38 C.F.R. 
§ 3.159(c)(2).  The evidence obtained, if 
any, should be associated with the claims 
file.

5.  Ask the SSA to provide copies of any 
records pertaining to the veteran's award of 
SSA disability benefits, to include any 
medical records considered in making that 
award, following the procedures set forth in 
38 C.F.R. § 3.159.  Efforts to obtain the 
evidence should be fully documented in the 
claims file, and should be discontinued only 
if it is concluded that the evidence sought 
does not exist or that further efforts to 
obtain the evidence would be futile.  
38 C.F.R. § 3.159(c)(2).  The evidence 
obtained, if any, should be associated with 
the claims file.

6.  After all of the foregoing development 
has been completed, arrange to have the 
veteran scheduled for a psychiatric 
examination.  After reviewing the claims 
file, examining the veteran, and conducting 
any testing deemed necessary, the examiner 
should provide a diagnosis for each 
psychiatric disability identified and should 
offer an opinion, with respect each such 
disability, as to whether it is at least as 
likely as not (i.e., whether it is 50 percent 
or more probable) that the disability (a) had 
its onset in service, (b) is etiologically 
related to an event, injury, or disease in 
service, or (c) was first manifested during 
the one-year period following the veteran's 
discharge from service.  In so doing, the 
examiner should discuss the significance, if 
any, of the veteran's in-service complaints 
of "nervousness" in January 1976, and his 
sworn post-service statements to the effect 
that he experienced paranoia in service, that 
his symptoms continued during service, and 
that he first sought psychiatric care in 1980 
(the records of which are no longer 
available).  A complete rationale for all 
opinions should be provided.

7.  Thereafter, take adjudicatory action on 
the claim here in question.  If the benefit 
sought remains denied, furnish a supplemental 
statement of the case (SSOC) to the veteran 
and his representative.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2007).

